Citation Nr: 0012621	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-40 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Disagreement with the initial rating assigned for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased rating for the service-
connected left knee disability, currently evaluated as 10 
percent disabling.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and April 1999 rating 
decisions of the RO.  



REMAND

The veteran is seeking increased ratings for the service-
connected lumbosacral strain with limitation of motion, rated 
at a 20 percent level under Diagnostic Code 5295 and for 
service-connected left knee disability manifested by laxity 
of the lateral collateral ligament, rated at a 10 percent 
level under Diagnostic Code 5257.  The veteran has also 
disagreed with the initial 50 percent rating assigned for the 
service-connected PTSD.  The veteran asserts that his 
service-connected left knee, low back and psychiatric 
disabilities preclude him from performing substantially 
gainful employment.  

The most recent VA orthopedic examination was conducted in 
May 1998.  The veteran reported experiencing a gradual 
increase of pain in the low back.  He reported flare-ups 
about every two to three months which became totally 
incapacitating.  It was noted that the veteran was not 
working and, therefore, the examiner noted that restrictions 
caused by flare-ups of low back pain were those of activities 
of daily living.  On examination of the lumbar spine, minimal 
tenderness on palpation of the lumbar paravertebral 
musculature was noted.  However, range of motion testing of 
the low back was not conducted as part of that examination.  
The diagnosis was that of degenerative intervertebral disk 
disease due to disturbed gait pattern.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the most recent VA examination was not 
adequate for evaluation purposes because it did not include 
sufficient detail for rating the low back disability at 
issue.  That VA examination report does not include the 
clinical findings, to include those referable to the extent 
of any functional loss, as required by the Court in DeLuca.  
Therefore, the Board is of the opinion that another 
examination is necessary.  

A review of the record shows that service connection was 
granted for left knee disability manifested by laxity of the 
medial collateral ligament as a result of a shell fragment 
wound of the left lower extremity sustained by the veteran 
during service.  On VA examination of the left knee in May 
1998, it was noted that there was some crepitus palpable on 
motion of the knee.  There was slight medial and lateral 
instability of the knee.  However, once again, the examiner 
did not conduct range of motion testing.  The diagnosis was 
that of degenerative joint disease of the left knee secondary 
to shrapnel injury.  

As noted hereinabove, the service-connected left knee 
disability is currently rated unde the provisions of  
Diagnostic Code 5257, which concerns "other impairment" of 
the knee, including recurrent subluxation and lateral 
instability.  The most recent VA examination report reflects 
a diagnosis of degenerative joint disease of the left knee. 
In July 1997, the General Counsel of VA issued a precedent 
opinion authorizing separate ratings for arthritis and 
instability of a knee under Diagnostic Codes 5003 and 5257, 
respectively. VAOPGCPREC 23-97.  The Board notes that if the 
veteran has limitation of motion of the right knee which is 
due to arthritis (as shown on x-ray) as well as lateral 
instability and subluxation, he is entitled to consideration 
of the assignment of separate ratings under the Diagnostic 
Codes governing limitation of motion, i.e., 5260 and 5261 as 
well as under Diagnostic Code 5257.  Currently, as the 
veteran is not rated in this manner, the RO must undertake to 
review his increased rating claim with regard to the left 
knee.  

As such, the most recent VA examination was not adequate for 
evaluation purposes because it did not include range of 
motion studies or otherwise discuss the degree of any 
functional loss due to the left knee pain as required by 
DeLuca. Therefore, given the reported finding of degenerative 
joint disease and Court's guidance set forth in DeLuca, 
another examination is in order.  

Service connection is currently in effect for PTSD, rated at 
a 50 percent level.  On VA examination in March 1999, the 
veteran reported that he had been unemployable since 1992 
secondary to pain and PTSD symptoms related to service-
connected injuries.  It was noted that he had received 
treatment at the Ft. Drum Mental Health Clinic for bipolar 
disorder and stress from November 1997 until November 1998 
and that he intended to return to treatment.  On mental 
status examination, it was noted that he had fragmented 
thought process with rapid speech pattern that was erratic.  
The veteran reported panic attacks every one to two days.  It 
was noted that he was anxious and manic during the 
examination.  The examiner indicated that the veteran was a 
loner who avoided social gatherings and had poor problem 
solving mechanisms.  The diagnosis was that of chronic 
moderate PTSD.  It was indicated that the Global Assessment 
of Functioning (GAF) scale score was 50.  

Under Diagnostic Code 9411, a 70 percent rating is to be 
assigned for PTSD when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  The 
Board finds that the another VA psychiatric examination is 
required because the examiner did not expressly address the 
degree of industrial inadaptability caused of the service-
connected PTSD in light of the veteran's statements that he 
was unemployable.  

The Board finds that the most recent VA examinations were not 
adequate for evaluation purposes with respect to the TDIU 
claim.  In November 1998, the veteran reported that he last 
worked full-time in August 1979, with the exception of 
earning $200 each winter snow plowing with his personal 
vehicle.  The most recent examination reports did not include 
any opinion as to the effect that the veteran's service-
connected disabilities had had on his ability to work.  Such 
opinions are required before the Board can decide the issue 
of a total compensation rating based on individual 
unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

In light of the need for additional examinations, the RO 
should obtain all pertinent treatment records regarding the 
service-connected disorders for review.  The Board notes that 
the veteran has reported receiving psychiatric treatment at 
Ft. Drum Medical Center beginning in November 1997.  The 
claim files contains copies of records of treatment from Ft. 
Drum Medical Center, which include a November 1997 entry 
noting that the veteran had received treatment for bipolar 
disorder.  However, those records do not include mental 
health treatment records.  The RO should specially request 
all records of treatment of the veteran from the Ft. Drum 
Medical Center.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected left knee, 
low back and psychiatric conditions since 
May 1998.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The RO should take appropriate steps 
in order to obtain copies of all records 
of treatment for the veteran at Ft. Drum 
Medical Center, particularly any mental 
health treatment records dated from 
November 1997 to the present.  All 
records obtained should be associated 
with the claims file.  

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of his 
service-connected left knee and low back 
disorders. All indicated tests must be 
performed, including complete range of 
motion testing.  In addition to noting 
the range of motion, the examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
offer an opinion as to whether the 
veteran is precluded from securing and 
following substantially gainful 
employment due to his service-connected 
left knee and low back disorders.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examine should report a 
full multiaxial diagnosis, to include a 
Global Assessment of Functioning score on 
Axis V.  The examiner also should offer 
an opinion as to whether the service-
connected PTSD precludes the veteran from 
securing and following substantially 
gainful employment.  

4.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claims once again.  
The RO should adjudicate the claim for an 
increased rating for the service-
connected left knee disability in light 
of VAOPGCPREC 23-97, considering the 
assignment separate ratings for 
subluxation/instability under Diagnostic 
Code 5257 and functional limitation under 
Diagnostic Code 5010-5003.  The RO must 
consider the service-connected left knee 
and low back disorders in light of the 
Court's directives in DeLuca.  If any 
action taken remains adverse to the 
veteran, then he and his accredited 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


